Citation Nr: 1127554	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1948 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  Service connection for bilateral hearing loss was denied in that decision.  Thereafter, the Veteran perfected an appeal.  The Board denied service connection for bilateral hearing loss in an August 2009 decision.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2010 Joint Motion, both he and VA requested that the Board decision be vacated and the case be remanded for further development.  The CAVC issued an order granting the Joint Motion later that same month.

Pursuant to the Joint Motion and Order, the Board directed that the further development be completed in its September 2010 remand.  Adjudication may proceed at this time because this development has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence does not show that the Veteran's bilateral hearing loss is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

By letter dated in June 2008, the Veteran was informed of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the RO, who in this case also is the AOJ, in August 2008, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and identified private treatment records.  No VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

A VA audiological examination was conducted in January 2011, as directed in the May 2010 Joint Motion and Court order as well as the Board's September 2010 remand.  The Veteran's claims file, which contained service treatment records as well as post-service private treatment records and numerous statements from the Veteran, was reviewed.  He was interviewed regarding his past and present relevant symptomatology as well as his history of noise exposure.  A physical assessment and relevant diagnostic testing then were conducted.  A diagnosis was made.  Finally, an opinion complete with rationale was provided as to whether or not the diagnosed disability was related to the Veteran's service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (both holding that a medical opinion must be supported by a reasoned analysis).  Since the examination resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that it was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss.  He admits hat conclusive proof that this disability is due to exposure to loud noise from gunfire and aircraft without ear protection during his service is impossible.  However, he contends that this disability probably is due to such exposure.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a claimant served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system like sensorineural hearing loss, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or permanent aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although all the evidence has been reviewed, the Board notes at the outset that only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's DD-214 reveals that his most significant duty assignment was photographer's mate on squadron detachments.  It also reveals that he had a little over 3 years and 10 months of foreign and/or sea service.

Service treatment records do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with hearing loss.  His hearing in each ear was found to be 15/15 when whisper tests were conducted in June 1948, June 1951, and June 1953.

Post-service private treatment records dated in September 2007 document the following.  The Veteran complained of decreased hearing in both ears.  He indicated that he has had bilateral hearing loss for approximately 50 years and attributed such hearing loss to working around airplanes during service.  Hearing loss was diagnosed, and he was counseled regarding hearing aids.

In his June 2008 claim, the Veteran noted that his in-service duties subjected him to noise from high-pitched jet engines.  He also noted that he did not wear ear protection.

In his August 2008 notice of disagreement, the Veteran stated that his in-service duties required him to be near heavy gunfire in addition to high-pitched jet engines.  He then stated that he had an audiological test in the 1970's, although he was unsure if a record of such test existed.  He also stated that another audiological test was aborted in May 2008 because the audiologist felt that "service connection could be made" after learning of his military noise exposure.  Finally, the Veteran indicated that he was not aware of any hearing loss until at least 20 years after his discharge.

The Veteran reiterated the information he previously provided in a his May 2009 statement attached to his substantive appeal on a VA Form 9.  He also supplied additional information.  With respect to his in-service exposure to noise, he indicated that he was exposed to noise from propeller as well as jet engine aircraft, that conditions were such that an individual could not be understood without shouting directly into another's ear, and that he never wore ear protection.  With respect to his 1970's audiological test, he indicated that he was diagnosed with hearing loss due to high pitched and noisy conditions in the past and that no record of such test existed.  With respect to the onset of his hearing loss, he indicated that he first noticed it 10 years after he was discharged.

In statements dated in September 2009 and August 2010, the Veteran again reiterated the information he previously provided.  Included was his assertion that he had no knowledge of any hearing loss symptomatology until 20 years post-service.

The Veteran underwent a VA audiological examination in January 2011, as noted above.  His claims file was reviewed.  It was noted that the whisper tests performed in-service were not reliable evidence of normal hearing or of hearing loss.  The Veteran next was interviewed.  He reported bilateral hearing loss that became noticeable about 20 years after his service.  With respect to this service, he reported noise exposure, without ear protection, from jet engines and ship guns.  He denied civilian noise exposure.  

Decibel pure tone thresholds then were found to be as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
50
70
90
LEFT
25
45
60
70
85

Speech recognition scores on the Maryland CNC Word List were 62 percent for the right ear and 72 percent for the left ear.  The examiner diagnosed the Veteran with right as well as left sensorineural hearing loss.  The examiner finally opined that he could not answer the question whether it was at least as likely as not that the Veteran's diagnosed hearing loss had onset during service or otherwise was related to service, including to any noise exposure therein, without resort to mere speculation.  Specifically, the examiner indicated that, given the evidence, he could not determine the etiology of the Veteran's hearing loss, its time of onset, or its relationship to military noise exposure.  In coming to this conclusion, the examiner cited to an Institute of Medicine Report, which concluded that it is nearly impossible to determine whether hearing loss later in life is the result of noise exposure during prior military service when documentation of the existence of hearing loss at discharge is missing.  This was noted to be the situation here, as "no valid hearing tests were performed in-service."  It also was noted that the Veteran reported onset of his hearing loss two decades after his discharge.  

Based on the above, the Board finds that service connection for bilateral hearing loss is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  The first and second Hickson requirements are met.  However, the third Hickson requirement is not satisfied.  Chronicity or continuity of symptomatology pursuant to Savage further have not been shown.

There is no indication in regard to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested sensorineural hearing loss to a compensable degree within one year from the date of his separation from service in June 1953.  Indeed, the record is devoid of any evidence, whether medical or lay, from the June 1953 to June 1954 time period.  

With respect to the first Hickson requirement, recent diagnoses of hearing loss and right and left sensorineural hearing loss were made respectively in the post-service private treatment records and at the January 2011 VA audiological examination.  Decibel pure tone thresholds and speech recognition scores obtained during this examination reveal that the Veteran's hearing loss constitutes a disability for VA purposes.  A current bilateral hearing loss disability accordingly has been established.

With respect to the second Hickson requirement, there is no indication that the Veteran experienced hearing loss at any point during service.  Service treatment records are devoid of any reference to hearing loss.  His hearing indeed was found to be normal upon whisper testing performed in June of 1948, 1951, and 1953.  Although the examiner who conducted the January 2011 VA audiological examination noted that such tests are unreliable and invalid, they constitute the only relevant contemporaneous medical evidence available.  The relevant contemporaneous lay evidence consists solely of the Veteran's repeated indications that the onset of his hearing loss was after his discharge.  By inference, then, he has not indicated that he had hearing loss during service.

The Veteran is competent to recount that he was exposed to loud and/or high-pitched noise from propeller and jet engine aircraft as well as the firing of ship guns during service, however, because he personally experienced these events.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Affording him the benefit of the doubt, the Board finds that he also is credible in this regard.  His DD-214 confirms that he was a photographer's mate on squadron detachments and that he had just short of 4 years of foreign and/or sea service.  Since the Veteran has not contended and the record does not show that he had foreign service and since he served in the United States Navy, it is presumed that the 4 years refers to sea service.  That at least some of this period was spent aboard a ship capable of carrying aircraft is entirely plausible.  Also entirely plausible is that the Veteran, at least on occasion while aboard such a ship, was required to be in close proximity to various types of operating aircraft as well as to firing ship guns in order to document activities through photography.  See 38 U.S.C.A. § 1154(a).  Military noise exposure accordingly is conceded.  Such exposure constitutes an in-service event sufficient to satisfy the second Hickson requirement.

With respect to the third Hickson requirement, the only etiology opinion of record is the opinion of the examiner who conducted the January 2011 VA audiological examination that determining whether or not the Veteran's bilateral hearing loss disability was related in some manner to his service would require resort to mere speculation.  "An examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Recognition indeed was given in Jones to instances in which a definitive nexus opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it was made clear that an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  The Court therefore held that the examiner's conclusion that an etiology opinion cannot be provided without resort to mere speculation must be made after consideration "all procurable and assembled data."  Additionally, the Court held that the basis for such a conclusion must be provided or otherwise be apparent from a review of the record.  

The January 2011 VA audiological examination here was adequate, as noted above, even though the etiology opinion rendered was inconclusive.  To reiterate, it included a review of the claims file containing service treatment records as well as post-service private treatment records and numerous statements from the Veteran, interview and physical assessment of him, performance of relevant diagnostic testing on him, and consultation with medical literature.  Full consideration therefore was given by the examiner to all the pertinent evidence.  After providing his inconclusive etiology opinion, the examiner pointed out that reliable and valid hearing tests dated during service were missing, cited medical literature concluding that it is nearly impossible to determine whether a service etiology existed in this circumstance, and noted that the Veteran reported onset of his symptomatology two decades after his discharge.  The basis for the opinion thus clearly was set forth.  It is apparent from this basis that this is a situation in which a definitive etiology opinion cannot be provided because required information, namely reliable and valid hearing tests contemporaneous to the time of service, cannot be obtained.  Because the Jones requirements have been met, the Board may rely on the opinion as one reason for denying service connection.

Acknowledgement is given to the Veteran's belief that his bilateral hearing loss disability probably is related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here.  The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the complexities of the ear and the fact that several decades with potential intervening causes have elapsed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render an etiology opinion regarding his current bilateral hearing loss disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record is not favorable, as discussed above.  

Of further note is that the Veteran's belief that his current bilateral hearing loss disability probably is related to his service amounts to a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to chronicity or continuity of symptomatology pursuant to Savage, the Board repeats the above finding that there is no indication that the Veteran experienced hearing loss at any point during service.  He does not contend this to be the case.  He instead always, albeit with some inconsistency, indicated that the onset of his symptomatology was post-service.  The Veteran noted onset to be in approximately 1957 (2007 - 50 years) on one occasion, but he noted onset to be at least 10 years or more after service on numerous occasions.  Hearing loss first is documented in the evidence of record in September 2007, over 54 years after the Veteran's discharge.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For each of these reasons, the Savage requirements has not been satisfied.

The above discussion reveals that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for a chronic disease or direct under Hickson or Savage, for bilateral hearing loss.  As such, the doctrine of reasonable doubt is not applicable, and the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


